749 S.W.2d 50 (1988)
John O. SWINNEY, Jr., Relator,
v.
The TENTH DISTRICT COURT OF APPEALS, Respondent.
No. C-7388.
Supreme Court of Texas.
May 11, 1988.
Bertran T. Bader, III, Cox & Bader, Dallas, for relator.
Michael A. Hummert, Bracken & Hummert, Cowan and Tunks, Dallas, for respondent.

ORIGINAL MANDAMUS PROCEEDING

ORDER
Relator's petition for writ of mandamus was submitted to the Supreme Court of Texas on the eleventh day of May, 1988, and it is the opinion of the court, through a majority of its members, that relator is entitled to relief.
The order of the Tenth District Court of Appeals denying relator's Motion to Increase Supersedeas is in conflict with Texas Rules of Appellate Procedure 47(b) and 49(a). Therefore, without hearing oral argument and pursuant to Tex.R.App.P. 122, relator's petition for writ of mandamus is conditionally granted as follows:
(1) The Tenth District Court of Appeals is hereby ordered to vacate its order in Cause No. 10-88-007-CV dated March 31, 1988 denying relator's Motion to Increase Supersedeas Bond; and
(2) The Tenth District Court of Appeals is hereby ordered to require appellants in Cause No. 10-88-007-CV to file an amended supersedeas bond with the amount of the bond described as $565,391.98 plus interest accruing thereon at the rate of ten percent per annum from the date of the judgment until final disposition of the cause on appeal.
Other relief requested is denied. This writ will issue only if respondent fails to comply with this order.